Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 24, 2017

                                     No. 04-15-00150-CR

                                     Billy BENAVIDEZ,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. 09-CRD-122
                       Honorable J. Manuel Banales, Judge Presiding


                                        ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice


       The panel has considered the Appellant’s motion for rehearing, and the motion is DENIED.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2017.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court